Citation Nr: 1803241	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical trapezius muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1996 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issue of service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 2005 rating decision denied service connection for fibromyalgia; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence added to the record since raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a fibromyalgia.

2. A March 1999 rating decision denied service connection for cervical trapezius muscle strain; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence added to the record since March 1999 rating decision denying service connection for cervical trapezius muscle strain is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The June 2005 rating decision which denied service connection for fibromyalgia is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The March 1999 rating decision which denied service connection for cervical trapezius muscle strain is final. 38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

4. New and material evidence has not been received to reopen the claim of entitlement to service connection for cervical trapezius muscle strain. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Fibromyalgia 

The Veteran's claim of entitlement to service connection for fibromyalgia was originally denied in June 2005.  The Veteran did not appeal the June 2005 rating decision, nor submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The June 2005 rating decision thereby became final.

At the time of the June 2005 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, and VA treatment records.

Evidence received since the June 2005 rating decision includes VA treatment records indicating a diagnosis of fibromyalgia, a medical article on fibromyalgia submitted by the Veteran in August 2014, and the additional written statements from the Veteran describing her diagnosis of fibromyalgia and her contention that fibromyalgia is linked to service-connected posttraumatic stress disorder (PTSD). See Substantive Appeal dated October 2015.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim for service connection for fibromyalgia is reopened.

Cervical Trapezius Muscle Strain

The Veteran's claim of entitlement to service connection for cervical trapezius muscle strain was originally denied in March 1999.  The Veteran did not appeal the March 1999 rating decision, nor did she submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The March 1999 rating decision thereby became final.

At the time of the March 1999 rating decision, the record consisted of the Veteran's military personnel records, service treatment records, and VA treatment records.

Service treatment records reflect that she was treated in July 1998 and August 1998 for complaints of neck muscle pain with a provisional assessment of cervical muscle strain.  However, a subsequent medical board evaluation of August 1998 does not reflect any problems noted regarding the cervical muscle strain.  The problem appears to have resolved prior to discharge.  Post-service treatment records are also negative for any treatment or findings with no evidence of a diagnosis for cervical muscle strain or any basis for establishing service connection.  

Based on this evidence, by a rating decision of March 1999, the RO denied the claim for service connection finding that there was no evidence of a current disability of chronic cervical muscle strain.

Evidence received since the March 1999 rating decision includes a recent August 2012 VA examination, VA treatment records, private treatment records, Social Security Administration records, and additional written statements from the Veteran.  

The August 2012 VA examination included a review of the claims file, interview of the Veteran, and physical examination for her claimed neck condition.  The examiner noted the Veteran's reports of being treated in service for neck pain and trapezius condition.  But, after clinical evaluation, the examiner found that the only diagnoses that pertain to the cervical spine were degenerative disc disease and degenerative joint disease.  The examiner found that the current neck condition diagnosed as degenerative disc disease of the cervical spine is less likely related to the neck condition in service which was documented between 1997 and 1998.  In other words, the evidence does not support a finding that the Veteran has a current disability or separate diagnosis for chronic cervical muscle strain.  

While this evidence is new, in that it was not previously considered prior to the last final denial in March 1999, the VA examination is not material as it does not raise a reasonable possibility of substantiating the claim.  Moreover, while there was additional medical information provided, the new medical evidence of record also does not document any current diagnosis of chronic cervical muscle strain or show continuous treatment for such condition.  However, although the medical evidence shows a diagnosis of cervical spine degenerative disc disease and degenerative joint disease, the Board observes that the Veteran is already service-connected for cervical spine degenerative disc disease and degenerative joint disease.  As such, the VA examination report and additional medical evidence of record are not material as it does not relate to an unestablished fact.  

Likewise, although the Veteran's statements are new, her contention has not changed in that she reiterates being treated in service for neck pain and that her neck muscle strain is related to service.  Here, although the Veteran is competent to describe symptoms of neck pain, her lay statements are not competent medical evidence to establish a diagnosis of a current disability characterized by muscle strain.  Furthermore, for VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Veteran's complaints of neck pain do not reflect a current disability for VA purposes and therefore is not sufficient to support a claim for service connection for chronic cervical muscle strain.  

In sum, the element which was missing at the time of the March 1999 denial of service connection remains lacking.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for cervical muscle strain cannot be reopened.

Accordingly, reopening of the previously denied service connection for cervical trapezius muscle strain is denied.


ORDER

New and material evidence has been presented, and the claim for service connection for fibromyalgia is reopened.

New and material evidence has not been presented, and the claim of entitlement to service connection for cervical trapezius muscle strain is not reopened.


REMAND

In the above decision, the Board reopened the Veteran's claim for service connection for fibromyalgia.  However, further development is required before a decision can be rendered on the claim.

VA treatment records of September 2008 reflect a diagnosis of fibromyalgia and chronic fatigue syndrome in December 2007.  The Board also observes that the Veteran is currently service-connected for PTSD from September 2009. 

In August 2014, the Veteran submitted a medical article on fibromyalgia and highlighted that "factors such as traumatic, stressful, or emotional event may be linked to developing fibromyalgia."  See medical article received August 2014.  Additionally, in response to the Supplemental Statement of the Case issued in September 2015, the Veteran raised a secondary theory of entitlement stating that "physical and emotional trauma, PTSD has been linked to fibromyalgia." See Substantive Appeal, VA Form 9 dated October 2015.  

Given the Veteran's assertions of secondary service connection and submission of evidence in support of such contention, the Board finds that a remand is necessary to obtain a VA medical opinion which addresses the relationship between the Veteran's fibromyalgia and her service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, to include a copy of this remand, to an appropriate medical professional to provide an opinion for service connection for the claimed fibromyalgia.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  

After reviewing the claims file and following examination of the Veteran, if deemed necessary, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's fibromyalgia is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected PTSD.

b) The examiner is also asked to specifically address whether the Veteran's fibromyalgia is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected PTSD.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The opinion must reflect consideration of the August 2014 medical article on fibromyalgia being linked to PTSD, setting forth a complete rationale for all findings and conclusions.

2. After completing the above action and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


